DETAILED ACTION

1. This communication is in response to the application filed on 03/11/2021.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-20 are pending.
Claim Rejections - 35 USC §112
 
 The following is a quotation of 35 U.S.C. 112(b):

      (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

        The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.    Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In line 5 of claim 11 a plurality of lists of close network nodes are disclosed, but further respectively in the claim in lines 11 and 14 its list of close  network nodes are disclosed. It is unclear which one of the plurality of  the lists previously cited  is disclosed  respectively in lines 11 and 14.  

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. Claims 1, 4-7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (hereinafter “Huitema”)  (US 2002/0143989 A1) in  view of Bouvet et al. (hereinafter “Bouvet”) (WO 2018109377 A1), and further  in  view of FROMENT et al. (hereinafter “FROMENT”) (US 2008/0307069 A1).

Regarding claim 1, Huitema discloses a method for storing of at least one dataset in a distributed data processing network ( a dataset stored in a  database being copied in network nodes (Huitema,[0007] )), wherein the data processing network comprises a plurality of network nodes (  a network has 256 nodes (Huitema,[0013] )), wherein a dataset comprises one or more values ( the value of an entry is disclosed (Huitema,[0056] )) and one key ( key is disclosed (Huitema,[0043] )) , wherein each network node has an address ( each node is disclosed  having an address (Huitema,[0043] )), wherein each network node maintains a plurality of lists of close network nodes which are close to respective keys (  a network node having multilevel caches that correspond to multiple keys of corresponding close network nodes lists where close network nodes are based on a key (Huitema,[0047] )),  
 with respect to a distance metric regarding a respective key and a respective address of a network node (the distance between  two nodes being calculated by the distance between the keys of the nodes   (Huitema,[0047] )),
 wherein each network node maintains an internal table of datasets which is indexed by the keys ( each node has a routing table having the keys identifying the  neighboring nodes  (Huitema,[0010]-[0011] )), 
wherein the method comprises: sending, from a specific network node to all close network nodes, an ADD message for adding a value to a dataset (  copy a message to all of the node in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )), 

wherein the ADD message comprises the key of the dataset and the value to be added (  where the message  to be copy has a key an a recent value (Huitema,[0057] ));

             based on a close network node receiving the ADD message and the key not being known to the close network node, creating a new dataset in an internal table of the close network node comprising the key and the value (  copy a message to all of the  neighbor nodes in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )); and 

        Huitema does not disclose based on the close network node receiving the ADD message and the key being known to the close network node, adding the value to the one or more values in the dataset of the key in the internal table of the close network.   

       Bouvet discloses based on the close network node receiving the ADD message and the key being known to the close network node (when a terminal in a private network is receiving entry  of the same nature that previous entry from external network   (Bouvet, page 10, lines 27-43 )), 
adding the value to the one or more values in the dataset of the key in the internal table of the close network ( the  terminal entry is also being flowed to a table NAPT of  an access point of a local network (the terminal is the network node, the NAPT of the access point is the network table, terminal entry is  the add message having address and characteristic of the terminal) (Bouvet, page 10, lines 27-43)).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Bouvet’s teachings with Huitema’s teachings. One skilled in the art would be motivated to combine them in order to rebound data to other terminals by using a table NAPT in a local network.  

        Huitema  in view of Bouvet do not disclose wherein an address and a key have the same format and are elements of the same data space.

         FROMENT discloses wherein an address and a key have the same format and are elements of the same data space  (  a key having binary numbers of  at least an IP address is disclosed ( where the format is in binary number)   ( FROMENT, [0034]). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FROMENT’s teachings with Huitema’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to identify a service efficiently by having a service key containing  at least an IP address.  

Regarding claim 4, Huitema, Bouvet,  and FROMENT disclose the method according to claim 1, wherein a hash of the key is determined and the hash is used instead of the key (a hash being  used for recognizing a key value of a node address (Huitema,[0080] )).  

Regarding claim 5, Huitema, Bouvet,  and FROMENT disclose the method according to claim 1, wherein the K closest network nodes, with respect to the distance metric, are defined as close network nodes (K number of nodes having a smallest distance being discloses ( the smallest distance is closer node)  (Huitema,[0055] )); wherein K is a predetermined number (  the value of K is disclosed being a network size (a number that limit the number of hop counts which is a predetermined number) (Huitema,[0055] )).   

Regarding claim 6, Huitema, Bouvet,  and FROMENT disclose the method according to claim 5, wherein K is between 10 and 30 ( the value of K that is 20 is between 10 and 30  (Huitema,[0055] )).  

Regarding claim 7, Huitema, Bouvet,  and FROMENT disclose the method according to claim 5, wherein K is 20 (  the value of K is 20 (Huitema,[0055] )).   

Regarding claim 10, Huitema, Bouvet,  and FROMENT disclose the method according to claim 1, wherein the key is a 160 bit identifier (a key is a 160 bit number  (Huitema,[0011] )).  

Regarding claim 20, Huitema, Bouvet,  and FROMENT disclose one or more non-transitory computer-readable mediums having processor- executable instructions (a memory storing computer-executable instructions executed by a processing device in a distributed computing environment  (Huitema,[0033] )); in addition,  claim 20 is substantially similar to claim 1, thus the same rationale applies.  

4b. Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of Bouvet, in view of FROMENT  as applied to claims 1, 4-7, 10, and 20 above, and further in view of Borich et al. (hereinafter “Borich”) (US 2017/0123848 A1).

Regarding claim 2, Huitema, Bouvet, and FROMENT disclose the method according to claim 1.

  Huitema in view of  Bouvet and in view of  FROMENT view of do not  disclose wherein the dataset further comprises an expiration time for each value; wherein the expiration time is comprised in the ADD message; and wherein each node deletes expired values from the internal table.  

       Borich discloses wherein the dataset further comprises an expiration time for each value ( an index key having an expiration time (Borich, [0053])); wherein the expiration time is comprised in the ADD message (an expiration time being included in a task entry that is being sent(Borich, [0053])); and wherein each node deletes expired values from the internal table (  deletion of expiration time using the DST of a processing unit (Borich, [0055])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Borich ’s teachings with Borich’s teachings in view of Bouvet’s teachings and in view of FROMENT’s teachings. One skilled in the art would be motivated to combine them in order to delete the expiration time in a DST table when a task is completed before the expiration time of the task by doing so the expiration time will be deleted from the table when a tasks is completed while the expiration time is active. 
  
Regarding claim 3, Huitema, Bouvet, FROMENT, and Borich disclose the method according to claim 2.

            Huitema in view of  Bouvet do not  disclose wherein a node which has stored a value restores the value again at a predetermined time; and wherein the predetermined time is before the expiration time of the value. 

           Borich discloses wherein a node which has stored a value restores the value again at a predetermined time (  restore time index key when the completion time is before the expiration time by a processing unit (Borich, [0057])); and wherein the predetermined time is before the expiration time of the value (  expiration time is prior to the completion time (Borich, [0056])).  

           It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Borich ’s teachings with Borich’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to delete the expiration time in a DST table when a task is completed before the expiration time of the task by doing so a task will be resume when the task stopped before completion. 

4c. Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of Bouvet  as applied to claims 71, 4-7, 10, and 20 above, and further in view of Hawkes et al. (hereinafter “Hawkes”) (KS 2011/0089319  A1).

Regarding claim 8, Huitema, Bouvet,  and FROMENT disclose the method according to claim 1.

       Huitema in view of  Bouvet do not  disclose wherein the distance metric is based on an exclusive or (XOR) applied to the address and key.  

       Hawkes discloses wherein the distance metric is based on an exclusive or (XOR) applied to the address and key ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using XOR ( Hawkes, page 5, lines 16-35 )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to extract efficiently a plurality of bits of a data round key performed at the end of crypto round  of a memory address.  

Regarding claim 9, Huitema, Bouvet, FROMENT, and Huitema disclose the method according to claim 8.

    Huitema in view of  Bouvet do not  disclose wherein the XOR is applied to the address and key in a bitwise manner.
  
       Hawkes discloses wherein the XOR is applied to the address and key in a bitwise manner ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using a bitwise XOR ( Hawkes, page 5, lines 16-35 )).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to extract efficiently a plurality of bits of a data round key performed at the end of crypto round  of a memory address.  
 
5. Claims 11 , 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of FROMENT et al. (hereinafter “FROMENT”) (US 2008/0307069 A1).

Regarding claim 11, Huitema discloses a method for retrieval of at least one dataset in a distributed data processing network (  a dataset stored in a  database being received in network nodes (Huitema,[0008] )), 

      wherein the data processing network comprises a plurality of network nodes (  a network has 256 nodes (Huitema,[0013] )), wherein a dataset comprises one or more values ( the value of an entry is disclosed (Huitema,[0056] )), wherein a dataset comprises one or more values  ( the value of an entry is disclosed (Huitema,[0056] )) and one key ( key is disclosed (Huitema,[0043] )), wherein each network node has an address ( each node is disclosed  having an address (Huitema,[0043] )),
   
     wherein each network node maintains a plurality of lists of close network nodes which are close to respective keys (  a network node having multilevel caches that correspond to multiple keys of corresponding close network nodes lists where close network nodes are based on a key (Huitema,[0047] )),with respect to a distance metric regarding a respective key and a respective address of a network node (the distance between  two nodes being calculated by the distance between the keys of the nodes   (Huitema,[0047] )), 

      wherein each network node maintains an internal table of datasets which is indexed by the keys ( each node has a routing table having the keys identifying the  neighboring nodes  (Huitema,[0010]-[0011] )),  wherein the method comprises: sending, from a specific node to all close network nodes, a GET message for retrieving the one or more values of a dataset ( a search request by a requesting node for a distributed document has the neighbors nodes of the requesting node get copies of distributed document requested by a requesting node  (Huitema,[0010] )),

    wherein the GET message comprises the key ( key is disclosed (Huitema,[0043] )); receiving, by a close network node, a GET message ( a search request by a requesting node for a distributed document has a neighbors node receiving   the request for distributed document requested by a requesting node  also  (Huitema,[0010]-[0011] )), and

 returning its list of close network nodes  ( neighbor nodes that received the distributed document requested by a requesting node are put in a table closed to requesting node the number of nodes can be 5 (Huitema,[0010] ); the number of nodes of a list  is disclosed in [0013]) and, based on the key being known to the close network node, the values of the dataset of the key (  where the message  to be copy has a key an a recent value (Huitema,[0057] )) ; and adding, by the specific node, the received close nodes to its list of close nodes and the received values to a list of values for the key (  copy a message to all of the  neighbor nodes in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )).  

        Huitema  in view of Bouvet do not disclose wherein an address and a key have the same format and are elements of the same data space.

         FROMENT discloses wherein an address and a key have the same format and are elements of the same data space  (  a key having  binary numbers of at least an IP address is disclosed ( where the format is in binary number)  ( FROMENT, [0034]). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FROMENT’s teachings with Huitema’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to identify a service efficiently by having a service key containing  at least an IP address.  

Regarding claim 12, Huitema and FROMENT disclose the method according to claim 11,
wherein the specific node repeats the sending of GET messages until all nodes of the list of close nodes have been contacted with a GET message (search for distributed document being propagated to neighbor nodes until get a copy reach the node requester (Huitema,[0009] )) and no further close nodes are returned (until the final copy arrives to the requester (Huitema,[0009] )).   

Regarding claim 14, Huitema and FROMENT disclose the method according to claim 11, wherein a hash of the key is determined and the hash is used instead of the key (a hash being  used for recognizing a key value of a node address (Huitema,[0080] )).   

Regarding claim 15, Huitema and FROMENT disclose the method according to claim 11, wherein the K closest network nodes, with respect to the distance metric, are defined as close network nodes (K number of nodes having a smallest distance being discloses ( the smallest distance is closer node)  (Huitema,[0055] )); wherein K is a predetermined number (  the value of K is disclosed being a network size (a number that limit the number of hop counts which is a predetermined number) (Huitema,[0055] )).   

Regarding claim 16, Huitema and FROMENT disclose the method according to claim 15, wherein K is between 10 and 30 ( the value of K that is 20 is between 10 and 30  (Huitema,[0055] )).  

Regarding claim 19, Huitema and FROMENT disclose the method according to claim 11, wherein the key is a 160 bit identifier (a key is a 160 bit number  (Huitema,[0011] )).    

5a. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of FROMENT   as applied to claims 11 , 15-16, and 19 above, and further in view of Borich et al. (hereinafter “Borich”) (US 2017/0123848 A1). 

Regarding claim 13, Huitema and FROMENT disclose the method according to claim 12.

          Huitema in view of  FROMENT do not  disclose wherein a node which has stored a value restores the value again at a predetermined time; and wherein the predetermined time is before the expiration time of the value. 

            Borich discloses wherein a node which has stored a value restores the value again at a predetermined time (  restore time index key when the completion time is before the expiration time by a processing unit (Borich, [0057])); and wherein the predetermined time is before the expiration time of the value(  expiration time is prior to the completion time (Borich, [0056])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Borich ’s teachings with Huitema’s teachings in view of FROMENT’s teachings. One skilled in the art would be motivated to combine them in order to delete the expiration time in a DST table when a task is completed before the expiration time of the task by doing so a task will be resume when the task stopped before completion  

5b. Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of FROMENT  as applied to claims 11 , 15-16, and 19 above, and further in view of Hawkes et al. (hereinafter “Hawkes”) (KS 2011/0089319  A1). 

Regarding claim 17, Huitema and FROMENT disclose the method according to claim 11.

          Huitema in view of  FROMENT do not  disclose wherein the distance metric is based on an exclusive or (XOR) applied to the address and key.  

           Hawkes discloses wherein the distance metric is based on an exclusive or (XOR) applied to the address and key ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using XOR ( Hawkes, page 5, lines 16-35 )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of FROMENT’s teachings . One skilled in the art would be motivated to combine them in order to extract efficiently a plurality of bits of a data round key performed at the end of crypto round  of a memory address.  
   
Regarding claim 18, Huitema and FROMENT disclose the method according to claim 17.

         Huitema in view of  FROMENT do not  disclose wherein the XOR is applied to the address and key in a bitwise manner.   

       Hawkes discloses wherein the XOR is applied to the address and key in a bitwise manner ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using a bitwise XOR ( Hawkes, page 5, lines 16-35 )).
  
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of FROMENT’s teachings . One skilled in the art would be motivated to combine them in order to meet  the maximum distance to a branch by using memory address with a 64 -bit round key using a bitwise XOR. 

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455